FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

            THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
("First Amendment") dated as of May 2, 2001, is among SESI, L.L.C., as Borrower,
SUPERIOR ENERGY SERVICES INC., as Parent, BANK ONE, NA (successor by merger to
Bank One, Louisiana, National Association), as Agent, WELLS FARGO BANK TEXAS,
N.A., as Syndication Agent, WHITNEY NATIONAL BANK, as Documentation Agent, and
the lenders party hereto, who agree as follows:

 

RECITALS

 

            A.             The Borrower, Parent, Agents and the lenders a party
thereto (the "Lenders") have executed an Amended and Restated Credit Agreement
dated as of December 31, 2000 (the "Credit Agreement") providing for a revolving
line of credit of up to $60,000,000, maturing on October 31, 2005, a Term Loan
One in the principal amount of $110,000,000, maturing on October 31, 2005 and a
Term Loan Two in the principal amount of $20,000,000, maturing on June 30, 2003.

 

            B.             The Borrower has requested the Agents and the
Original Lenders (i) to increase the Revolving Loan to $70,000,000; (ii) to
combine Term Loan One and Term Loan Two into a single Term Loan in the principal
amount of $50,000,000; and (iii) to permit up to $200,000,000 in additional
unsecured Indebtedness.

 

            C.             The Borrower and the Lenders wish to reallocate their
Pro Rata Shares, all as set forth on Schedule 1 hereto.

 

            D.             The Agent and the Lenders are willing to accept the
Borrower's request on the terms and conditions set forth below.

 

            E.             Capitalized terms used in this First Amendment and
not otherwise defined in this First Amendment shall have the meanings set forth
in the Credit Agreement.

 

 

AGREEMENT

 

            NOW, THEREFORE, for and in consideration of the mutual covenants,
agreements and undertakings herein contained, the Borrower, Parent, Agents and
Lenders hereby agree as follows:

 

I. AMENDMENTS TO CREDIT AGREEMENT

 

            Section 1.             Section 1.1 (Definitions of Certain Terms
Used Herein) of the Credit Agreement is hereby amended but only to the extent of
the following terms:

 

> >             "First Amendment Closing Date" means the effective date of this
> > First Amendment.

* * *

> >             "Revolving Loan Termination Date" means May 2, 2004, or any
> > earlier date upon which the Aggregate Revolving Loan Commitment is reduced
> > to zero or otherwise terminated pursuant to the terms of Section 2.5.

* * *

> >             "Term Loan" is defined in Section 2.1.1.

* * *

> >             "Term Loan Termination Date" means May 2, 2005.

* * *

            The defined terms "Term Loan One" and "Term Loan Two" are deleted
and all references in the Credit Agreement to "Term Loan One" or "Term Loan
Two", unless otherwise indicated, shall mean the Term Loan.

            The defined term "Additional Contingent Consideration" is amended to
substitute a reference to Section 6.19 for the reference to Section 6.17.

            Section 2.             Section 2.1 (Term Loan) of the Credit
Agreement is hereby amended to read as follows:

> >              2.1  Term Loans.
> > 
> >             2.1.1 Making the Term Loans. Each Lender severally agrees to
> > make, on the First Amendment Closing Date, a term loan to the Borrower in an
> > amount equal to such Lender's Term Loan Commitment set forth on Schedule I
> > ("Term Loan"), which will refinance the term loan existing on the First
> > Amendment Closing Date.
> > 
> >             2.1.2 Repayment of the Term Loans. The Term Loan shall be repaid
> > in equal consecutive quarterly installments of $2,500,000, payable on each
> > Payment Date commencing, June 30, 2001 and continuing each September 30,
> > December 31, March 31, and June 30, with a balance of $10,000,000 being due
> > and payable at maturity on the Term Loan Termination Date. In addition to
> > the foregoing installment payments, the Borrower may make voluntary
> > prepayments and shall make mandatory prepayments as described in Section
> > 2.7. The Term Loan shall be permanently reduced by the amount of each such
> > installment on the date payment thereof is made hereunder, and no portion of
> > the Term Loan may be reborrowed once it is repaid.

            Section 3.             Section 2.7.2 (Mandatory Prepayments) of the
Credit Agreement is amended to substitute a Leverage Ratio of 2.25 to 1.00 for
the Leverage Ratio of 2.75 to 1.00.

            Section 4.             Section 6.11(a) (Indebtedness) of the Credit
Agreement is hereby amended in the following respects only:

>  *             Clause (xvi) is hereby amended to read as follows:

> > > > (xvi)     Indebtedness of Superior Energy Liftboats, L.L.C. guaranteed
> > > > by the Maritime Administration under Title XI of the Merchant Marine Act
> > > > of 1946, as amended, for the construction or refinancing of construction
> > > > of liftboats, up to the aggregate principal amount of $75,000,000.
> 
>  *             A new clause (xvii) is hereby added to read as follows:

> > > > (xvii)     Senior unsecured indebtedness up to the aggregate amount of
> > > > $200,000,000 at any one time.
> 
>  *             Clause (xvii) is hereby renumbered (xviii) and is amended to
>    read as follows:
> 
>  *             (xviii)     The refinancing of any Indebtedness described in
>    the foregoing Section 6.11(i) through (xvii).

            Section 5.             Section 6.11(b) (Indebtedness) of the Credit
Agreement is hereby amended to add a new Clause (vi) to read as follows:

>  *             (vi)     The guaranty of the note issued by Superior Energy
>    Liftboats, L.L.C. to the Maritime Administration in connection with the
>    Indebtedness guaranteed by the Maritime Administration under Title XI of
>    the Merchant Marine Act of 1946, as amended, for the construction or
>    refinancing of liftboats, up to the aggregate principal amount of
>    $75,000,000, on terms reasonably acceptable to the Agent.

            Section 6.             Section 6.15(a) (Liens) of the Credit
Agreement is hereby amended to restate Clause (xii) to read as follows:

>  *             (xii)     Liens on the liftboats, charters and construction and
>    related agreements with respect thereto, to secure the Indebtedness
>    permitted by Section 6.11(a)(xvi).

            Section 7.             Section 6.19 (Financial Covenants) of the
Credit Agreement is hereby amended to exclude from the definition of the term
"Indebtedness" (for purposes of determining the maximum Leverage Ratio on or
prior to December 31, 2001), Additional Contingent Consideration payable more
than 12 months after the date of determination. For all determinations of the
Leverage Ratio after December 31, 2001, the term "Indebtedness" shall include
all Additional Contingent Consideration. In addition, on January 1, 2002 the
Borrower must have available (not funded) under the Revolving Loan an amount
equal to 80% of the total Additional Contingent Consideration payable on January
1, 2002.

            Section 8.             Section 6.19.4 (Maximum Capital Expenditures)
of the Credit Agreement is hereby amended to read as follows:

> >             6.19.4 Maximum Capital Expenditures. The Parent will not permit
> > Capital Expenditures (on a consolidated but non-cumulative basis) of the
> > Parent, the Borrower and their Subsidiaries (i) during the fiscal year
> > ending December 31, 2001 to be greater than $55,000,000 (or $65,000,000 in
> > the event the Parent obtains at least $35,000,000 in the aggregate of
> > additional common equity, or with the consent of the Required Lenders, any
> > other equity, during the fiscal year ending December 31, 2001) and (ii)
> > during any fiscal year thereafter to be greater than $35,000,000, except
> > that the Borrower and the Borrower's Subsidiaries may carry forward to the
> > succeeding fiscal year (but not any fiscal year thereafter) 50% of the
> > excess of $35,000,000 over Capital Expenditures during a fiscal year.

            Section 9.             Section 7.5 of the Credit Agreement is hereby
amended to add the following at the end thereof:

> > Notwithstanding the foregoing, the default by Superior Energy Liftboats,
> > L.L.C. ("Liftboats") on any indebtedness permitted by Section 6.11(a)(xvi)
> > (Indebtedness guaranteed by the Maritime Administration) shall be excluded
> > from the effect of this Section 7.5, unless and until the Maritime
> > Administration makes a formal demand for payment under any guaranty issued
> > by the Parent, Borrower or other Subsidiary in connection therewith.

            Section 10.             Schedule I (Commitment Amount of Lenders)
attached to this First Amendment shall supercede and replace Schedule I to the
Credit Agreement.

            Section 11.             Schedule II (Pricing Schedule) attached to
this First Amendment shall supercede and replace Schedule II to the Credit
Agreement.   

II. CONSENTS

            Section 1.             The Lenders hereby consent to the following:
(i) the transfer by Superior Energy Services, L.L.C. of the vessel Superior
Victory (ON1098667) ("Vessel"), and construction and related agreements for the
construction of three additional liftboats to a newly-created Subsidiary,
Superior Energy Liftboats, L.L.C. ("Liftboats"); (ii) the release of the
Lenders' Lien on the Vessel, and construction and related agreements with
respect thereto to the additional liftboats; (iii) the waiver of the requirement
for a Lien on the membership interest of Liftboats; (iv) the waiver of the
requirement of a Subsidiary Guaranty executed by Liftboats; and (v) the
exclusion of Liftboats from the definition of the term "Domestic Subsidiaries"
(but not the term "Subsidiaries").

            Section 2.             If Liftboats has not closed its financing of
the vessels owned by Liftboats through Indebtedness guaranteed by the Maritime
Administration, the Parent and the Borrower agree to cause Liftboats (i) to
grant a first priority Lien of all of its vessels in favor of the Lenders and
(ii) to execute a Subsidiary Guaranty in favor of the Lenders in each case on or
before January 31, 2002. Thereafter, the term "Domestic Subsidiaries" will
include Liftboats.

III. MISCELLANEOUS

            Section 1.             The Borrower and Parent certify and
acknowledge that (i) except with respect to date specific representations and
warranties, all the representations and warranties made by or on behalf of the
Borrower, Parent and Subsidiaries set forth in the Credit Agreement are true and
correct, in all material respects, as of the date of this First Amendment; (ii)
the Borrower and the Parent are in compliance with all of the covenants, terms
and conditions of the Credit Agreement; and (iii) no Unmatured Default or
Default has occurred or is continuing.

            Section 2.             Each of the Subsidiaries hereby consents to
this First Amendment and agrees that its Subsidiary Guaranty in favor of the
Agent and the Lender dated as of December 31, 2000, guaranties the Secured
Obligations as amended hereby by and remains in full force and effect.

            Section 3.             The Borrower and the Parent agree to execute
(and cause their Subsidiaries) to execute any and all other documents reasonably
required by the Agent, including without limitation, the amendment of any Loan
Documents, to conform to the provisions of this First Amendment.

            Section 4.             Except as otherwise specifically amended
hereby, all of the covenants, terms and conditions of the Credit Agreement shall
remain in full force and effect. Any references to the Credit Agreement
contained in the Notes or any other Loan Documents shall refer to the Credit
Agreement, as amended by this First Amendment.

            Section 5.             This First Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this First Amendment by
signing any such counterpart. This First Amendment shall be effective (i) when
it has been executed by the Parent, the Borrower, the Agents and the Lenders,
and (ii) the Borrower has closed the issuance of up $200,000,000 of senior
unsecured notes in form and substance satisfactory to the Agent.

            Section 6.             This First Amendment shall be a contract made
under and governed by the laws of the State of Louisiana.

       

            IN WITNESS WHEREOF, the Parent, the Borrower, the Agents and the
Lenders have executed this Agreement as of the date first above written.

 

BORROWER:  

 SESI, L.L.C.



  

     By:   Superior Energy Services, Inc.,

 

  

             Member Manager







  

             By:________________________________

  

             Name: Robert S. Taylor

  

             Title: Chief Financial Officer





PARENT:  

     SUPERIOR ENERGY SERVICES, INC.





  

     By:____________________________________

  

     Name: Robert S. Taylor

  

     Title: Chief Financial Officer





SUBSIDIARIES:  

ACE RENTAL TOOLS, L.L.C.

  

     CONNECTION TECHNOLOGY, L.L.C.

  

     DRILLING LOGISTICS, L.L.C.

  

     ENVIRONMENTAL TREATMENT
           INVESTMENTS, L.L.C.

  

     F. & F. WIRELINE SERVICE, L.L.C.

  

     FASTORQ, L.L.C.

  

     H.B. RENTALS, L.C.

  

     INTERNATIONAL SNUBBING
           SERVICES, L.L.C.

  

     NAUTILUS PIPE & TOOL RENTAL, L.L.C.

  

     NON-MAGNETIC RENTAL TOOLS, L.L.C.

  

     OIL STOP, L.L.C.

  

     PRODUCTION MANAGEMENT
           INDUSTRIES, L.L.C.

  

     SELIM LLC

  

     SEGEN LLC

  

     STABIL DRILL SPECIALTIES, L.L.C.

  

     SUB-SURFACE TOOLS, L.L.C.

  

     SUPERIOR ENERGY SERVICES, L.L.C.

  

     TONG RENTALS AND SUPPLY
           COMPANY, L.L.C.

  

     1105 PETERS ROAD, L.L.C.



  

     By:____________________________________

  

     Name: Robert S. Taylor

  

     Title: Vice President and Treasurer

  

     HYDRO-DYNAMICS OILFIELD
           CONTRACTORS, INC.



  

     By:____________________________________

  

     Name: Robert S. Taylor

  

     Title: Vice President and Treasurer



  

     SE FINANCE LP



  

     By:   SEGEN LLC, its General Partner



  

             By:________________________________

  

             Name: Robert S. Taylor

  

             Title: Manager



AGENT AND LENDER:   BANK ONE, NA (Chicago Main Office)   
By:_________________________________    Name: Steven D. Nance    Title: Vice
President

SYNDICATION AGENT AND LENDER:   WELLS FARGO BANK TEXAS, N.A.   
By:_________________________________    Name: Scott Gildea    Title:
Relationship Manager

DOCUMENTATION AGENT AND LENDER:   WHITNEY NATIONAL BANK   
By:_________________________________    Name: Hollie L. Ericksen    Title:  Vice
President

LENDER:   CREDIT SUISSE FIRST BOSTON    By:_________________________________   
Name:    Title:

LENDER:   HIBERNIA NATIONAL BANK    By:_________________________________   
Name: Stephen H. Birnbaum    Title: Vice President

LENDER:   NATIONAL BANK OF CANADA    By:_________________________________   
Name:    Title:

LENDER:   BANK OF SCOTLAND    By:_________________________________    Name:
Joseph Fratus    Title: Vice President

LENDER:   UNION PLANTERS BANK    By:_________________________________    Name:
   Title:

LENDER:   NATEXIS BANQUES POPULAIRES    By:_________________________________   
Name:  Donovan C. Broussard    Title:  Vice President



 

 

 

SCHEDULE I

COMMITMENT AMOUNTS OF THE LENDERS

Name and Address of Lender

Term Loan

Commitment



Revolving

Loan Commitment

Aggregate

Amount

Pro Rata

Share

Bank One, NA
201 St. Charles Ave., 28th Floor
New Orleans, LA 70170

Attention: Steven Nance
Telephone: (504) 623-7676
Facsimile: (504) 623-1535
email: steven_nance@bankone.com

$8,333,333.33

$11,666,666.67

$27,500,000.00

16.66667%

Wells Fargo Bank Texas, N.A.
Energy Group
MAC T5002-031
1000 Louisiana, 3rd Floor
Houston, TX 77002

Attention: Scott Gildea
Telephone: (713) 319-1389
Facsimile: (713) 739-1087
email: gildeas@wellsfargo.com

$7,291,666.67

$10,208,333.33

$17,500,000.00

14.58333%

Whitney National Bank
Corporate Banking
P.O. Box 61260
New Orleans, LA 70161

Attention: Hollie Ericksen
Telephone: (504) 552-4668
Facsimile: (504) 552-4622
email: hericksen@whitneybank.com



$7,291,666.67

$10,208,333.33

$17,500,000.00

14.58333%

National Bank of Canada
201 St. Charles Avenue
Suite 3203
New Orleans, LA 70170

Attention: Gary Doss
Telephone: (504) 586-5210
Facsimile: (504) 586-5220
email: dossg@nboc.com



$6,250,000.00

$8,750,000.00

$15,000,000.00

12.50000%

Credit Suisse First Boston
Eleven Madison Avenue, 10th Floor
New York, NY 10010-3629

Attention: David Koczan
Telephone: (212) 325-9096
Facsimile: (212) 325-8326
email: david.koczan@csfb.com



$4,166,666.67

$5,833,333.33

$10,000,000.00

8.33333%

Bank of Scotland
1021 Main Street, Suite 1370
Houston, TX 77002

Attention: Byron Cooley
Telephone: (713) 651-1870
Facsimile: (713) 651-9714
email:byron_cooley@bankofscotland.com



$4,166,666.67

$5,833,333.33

$10,000,000.00

8.33333%

Hibernia National Bank
313 Carondelet Street, 10th Floor
New Orleans, LA 70130

Attention: Stephen Birnbaum
Telephone: (504) 533-2109
Facsimile: (504) 533-5434
email: sbirnbaum@hibernia.com



$3,125,000.00

$4,375,000.00

$7,500,000.00

6.25000%

Union Planters Bank
8440 Jefferson Highway
Baton Rouge, LA 70809

Attention: Mark Phillips
Telephone: (225) 924-9257
Facsimile: (225) 92409300
email: markrphillips1@hotmail.com



$3,125,000.00

$4,375,000.00

$7,500,000.00

6.25000%

Natexis Banques Populaires
333 Clay Street, Suite 4340
Houston, TX 77002

Attention: Donovan Broussard
Telephone: (713) 759-9401
Facsimile: (713) 759-9908
email: dbroussard@natexisny.com



$3,125,000.00

$4,375,000.00

$7,500,000.00

6.25000%

Dresdner Bank Lateinamerika AG
Miami Agency
801 Brickell Avenue
Miami, FL 33131

Attention: Alan Hills
Telephone: (305) 810-3917
Facsimile: (305) 810-4059
email: alan.hills@dbla.com



$3,125,000.00

$4,375,000.00

$7,500,000.00

6.25000%

Aggregate Commitments

$50,000,000.00

$70,000,000.00

$120,000,000.00

100.00000%

 

 

SCHEDULE 2

PRICING SCHEDULE

 



Applicable Margin (loan)



Level I Status



Level II Status



Level III Status



Level IV Status



Level V Status



Eurodollar Rate



1.50%



1.75%



2.00%

2.25%

2.625%



Floating Rate



0.25%



0.50%



0.75%



1.00%



1.25%

 



Applicable Fee Rate



Level I Status



Level II Status



Level III Status



Level IV Status

Level V

Status





Commitment Fee



0.15%



0.25%



0.375%



0.50%



0.50%

 



Applicable letter of credit fee rate





Level I Status



Level II Status



Level III Status



Level IV Status



Level V Status



Letter of Credit Fee Rate

1.50%

1.75%

2.00%

2.25%

2.625%

 

 

            For the purposes of this Pricing Schedule, the following terms have
the following meanings, subject to the final paragraph of this Pricing Schedule:

            "Financials" means the annual or quarterly financial statements of
the Borrower delivered pursuant to Section 6.1(i) or (ii).

            "Level I Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower, the Leverage Ratio is less than or equal to 1.25
to 1.00.

            "Level II Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower i) the Borrower has not qualified for Level I
Status and (ii) the Leverage Ratio is less than or equal to 1.75 to 1.00.

            "Level III Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower (i) the Borrower has not qualified for Level I
Status or Level II Status and (ii) the Leverage Ratio is less than or equal to
2.25 to 1.00.

            "Level IV Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower (i) the Borrower has not qualified for Level I
Status, Level II Status or Level III Status and (ii) the Leverage Ratio is less
than or equal to 2.75 to 1.00.

            "Level V Status" exists at any date if the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

            "Status" means either Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status.

            The Applicable Margin, Applicable Fee Rate and Applicable Letter of
Credit Fee Rates shall be determined in accordance with the foregoing table
based on the Borrower's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin, Applicable Fee Rate, or
Applicable Letter of Credit Fee Rate shall be effective five (5) Business Days
after the Agent has received the applicable Compliance Certificate, except that
the Applicable Margin on a Eurodollar Rate Advance shall be adjusted after the
last day of the then current Eurodollar Interest Period. If the Borrower fails
to deliver the Compliance Certificate to the Agent at the time required by
Section 6.1, then the Applicable Margin, Applicable Fee Rate and Applicable
Letter of Credit Fee Rate shall be the highest Applicable Margin, Applicable Fee
Rate and Applicable Letter of Credit Fee Rate set forth in the foregoing table
until five (5) days after such Compliance Certificate is so delivered.